Citation Nr: 1413527	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-47 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which increased the Veteran's PTSD to 50 percent disabling.  

The Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2011.  A transcript of the hearing is associated with the Veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further evidentiary development is necessary regarding his increased rating claim for PTSD and his newly-raised claim for a TDIU.  

PTSD

The Veteran was most recently afforded a VA examination for his PTSD in November 2009.  During his hearing, the Veteran specifically testified that his symptoms have worsened since his last examination.  

Where a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that clearly the most recent VA examination is too remote and a new examination is warranted.

TDIU

The Board notes that a claim for a total disability rating based on unemployability (TDIU) may be presented informally or may be raised by the facts.  "Once a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, the 'identify the benefit sought' requirement of 38 C.F.R. § 3.155(a) is met and the VA must consider TDIU."  Roberson v. Principi, 251 F. 3d 1378, 1384 (Fed. Cir. 2001). 

During the Veteran's Travel Board hearing, he specifically testified that he believes he is unemployable due to his service-connected PTSD.  As such, the Board finds that the Veteran has clearly raised a claim for a TDIU.  The Board notes that according to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject(s) of the increased rating claim(s).  See VAOGCPREC 6-96. VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104 (c)(West 2002); 38 C.F.R. § 14.507 (2013).  Here, the Veteran has claimed that the disability on appeal is the cause of his unemployability.  Therefore, the Board finds that further action is required of the originating agency before the Board decides the TDIU issue.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide all required notice in response to the Veteran's claim of entitlement to a TDIU.

2.  The RO/AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims.

3.  Then, the RO/AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected PTSD.  The claims folders, and any pertinent evidence in an electronic format, must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO/AMC should ensure that the examiner provides all information required for rating purposes.  

If possible, the examiner is asked to discuss whether the Veteran has any additional psychiatric disorders, and if so, he or she is asked to differentiate between the symptoms attributed to his service-connected PTSD and any other diagnosed psychiatric disorder.  The examiner should address whether he or she believes any additional psychiatric disorders are secondary to his service-connected PTSD.  

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected PTSD on his ability to work.  

The supporting rationale for all opinions expressed must be provided.

4.  The RO/AMC should also undertake any other development it determines to be warranted-including any appropriate development with respect to his TDIU claim.

5.  Then, the RO/AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


